Title: To George Washington from a Board of General Officers, 19 August 1777
From: Board of General Officers
To: Washington, George



Camp Bucks County [Pa.] Augt 19. 1777.

The Board of General Officers took into Consideration your Excellency’s Question, respecting the German Battalion, and Colonel Hazen’s Regiments: Are of Opinion; “That from the peculiar establishment of the German Battalion and Colonel Hazen’s Regiments, they had better rise Regimentally.[”]
Also your Excellencys Question “concerning the Sixteen additional Battalions[”]: They are of opinion the Sixteen additional Battalions, should rise in the line, and that a Rank-Role for the Sixteen Battalions be made out accordingly.
The Board likewise took into consideration, your Excellencys Question, respecting “the application of the Officers, for back pay, or the difference between the pay they have drawn, and what they now claim in consequence of their Commissions being dated at the time the vacancies happened to which they have been promoted.[”] They are of opinion; that, as the Congress have ordered that all Officers succeeding to Vacancies shall receive Commissions dated from the time the Vacancy happened; From this resolve, it appears a piece of Justice due to the succeeding Officers, that they should draw pay from the time of their right of promotion.

Nathanael Greene President of the board of General Officers for settleing ranks

